




 


 


Bylaws
of
Almasani Al Kobra Mining Company
A Closed Joint Stock Saudi Company
 
 
(Issued pursuant to Ministerial Resolution No. 583 dated 01/05/1385 H. and
amendments thereto, and in conformity with Article 51 of the Companies Law)




Part “1”
 Incorporation of the Company


Article “1”: A Saudi Joint-Stock Company shall be incorporated in accordance
with the provisions of these Bylaws and the provisions of the Companies Law, as
follows:


Article “2”: The Company’s Name shall be Almasani Al Kobra Mining Company, a
closed joint stock company.


Article “3”: Production of silver alloys, gold alloys, copper concentrates, and
zinc concentrates pursuant to SAGIA Licence No. 993/2 dated 16/7/1428 H.


Article “4”:
The Company may have an interest in or participate in any manner whatsoever with
corporations or companies engaged in activities which are similar to its
activities or which may help the Company achieve its objects. Further, the
Company may own shares in and merge with or purchase such companies.


Further still, the Company may have an interest in or participate in any manner
whatsoever with other companies provided that such interest or participation
shall not exceed 20 % of its free reserves nor 10 % of the capital of companies
in which the Company is participating; and provided further that the total of
such participation shall not exceed the value of such reserves and that the same
be brought before the 1st Ordinary General Meeting.


Article “5”: The Company’s Head office shall be located in the city of Jeddah.
However, the Board of Directors may establish branches, offices or agencies for
the Company within or without the Kingdom of Saudi Arabia.



--------------------------------------------------------------------------------


Article “6”: The term of the Company shall be Ninety Nine (99) Gregorian years
commencing from the date of the Minister of Commerce’s resolution announcing the
formation of the Company, which term may be extended under a resolution adopted
by the Extraordinary General Meeting of Shareholders, at least one year prior to
the expiration of the Company’s Term.


Part “2”
Capital and Shares


Article “7”: The declared Capital of the Company shall be Four Hundred Fifty
Million Saudi Riyals (SR450,000,000.00) divided into 45,000,000.00 shares of
equal value of SR 10 each.


Article “8”: The founder shareholders have subscribed for the entire 45,000,000
shares of the Company and paid up the amount of Two Hundred Twenty Five Million
Saudi Riyals (SR225,000,000.00) representing 50% of the value of the entire
shares, deposited with Albank Alsaudi Alfransi in the name of the Company under
incorporation. The founder shareholders agree to pay the remaining balance of
the Capital amounting to Two Hundred Twenty Five Million Saudi Riyals
(SR225,000,000.00) representing 50% of the value of the entire shares pursuant
to the resolution of the Board of Directors.


Article “9”: Subject to the approval of the competent authorities, the Company
may issue non-voting preferred shares not exceeding 50% of the Company’s
capital. In addition to their right to share the net dividends distributed on
ordinary shares, the holders of preferred shares shall be entitled to the
following:


a-  
The right to receive a certain percentage of the net profits, not less than 5%
of the share par value after deduction of the statutory reserve and before any
distribution of the profits of the Company.



b-  
The right of priority to recover the value of their shares in capital upon
liquidation of the Company and to receive a certain percentage of the
liquidation proceeds.



The Company may purchase said shares in accordance with such principles and in
such manner as set forth in the Issue Decision. It is however provided that the
Issue Decision shall not include any provision putting the shareholder under the
obligation to sell his shares and that  the said shares shall not count in the
quorum required for the Company’s General Meeting provided for in Articles “37 &
38” of these Bylaws.



--------------------------------------------------------------------------------


Article “10”: Shares shall be of a nominal value. A share may not be issued in
an amount less than the nominal value thereof; however, a share may be issued in
an amount exceeding the nominal value thereof. In the latter case the difference
is added to the statutory reserve even if such reserve has reached the ceiling.
A share is indivisible vis-à-vis the Company. If a share is held by a number of
persons, they shall elect one from amongst themselves to represent them in
exercising the rights attached to such share, provided that such persons shall
be jointly responsible for all the obligations arising from the acquisition of
such share.


Article “11’: Shares shall be negotiable once the certificates appertaining
thereto are issued. However, shares given against contributions in kind or cash
shares subscribed to by the incorporators shall not be negotiable before the
publication of the balance sheet and the profit and loss statement for two
consecutive years each consisting of at least twelve months as from the date of
incorporation of the Company. The provisions of this Article shall also apply to
such shares as subscribed to by the incorporators in case the capital of the
Company is increased before the expiry of the period of suspension as to the
remaining period.


An annotation shall be made on these instruments indicating their type, date of
Company’s incorporation and the period during which they shall remain
non-negotiable. However, during the period of suspension, title to shares in
cash may, in accordance with the legal provisions for the sale of rights, may be
transferred from one incorporator to another, or to a director for the purpose
of submitting same as security to the management, or from the heirs of a
deceased incorporator to a third party.


Article 12: Nominal shares shall be transferred by entering them into a
Shareholders Register including the Shareholders’ names, nationalities,
professions, domiciles, and addresses, the shares numbers, and the value paid up
on such shares. An annotation to that effect shall be made on the share
instrument. The transfer of title to the share shall be effective vis-à-vis the
Company or third parties from the date of its entry into said Register or from
the date of the consummation of transfer procedures by means of the Electronic
Shares System. Subscription or title to shares shall be interpreted as an
acceptance by the Shareholder of the Bylaws of the Company and as a commitment
by the Shareholder toward the resolutions issued by the Shareholders Meetings
pursuant to the provisions of these Bylaws, whether such resolutions were
adopted in the presence of the Shareholder or in his absence, and regardless
whether such resolutions are acceptable or unacceptable to the Shareholder.



--------------------------------------------------------------------------------


Article 13: The Company shall issue share certificates serially numbered, signed
by the chairman of the Company’s board of directors, and sealed with
the  Company’s stamp. In particular, each certificates shall include the number
and date of the Ministerial Decision approving the incorporation of the Company,
its share capital, the number of shares into which the capital is divided, the
share nominal value, the value paid thereof, a summary of the Company’s objects,
the Company’s Head Office, and the Company’s Term. The share certificates may
have coupons with serial numbers reflecting the number of the shares attached
thereto.


Article “14”: If a shareholder fails to pay the share value on the due date
thereof, the Board of Directors may, after giving him notice by registered
letter, sell such share at a public auction. Nevertheless, a defaulting
shareholder may, up to the date fixed for the auction, pay the amount due from
him plus the expenses incurred by the Company. The Company shall recover from
the proceeds of the sale such amounts as are due to it and shall refund the
balance to the shareholder. If the proceeds of the sale fall short of the
amounts due, the Company shall have a claim on the entire fortune of the
shareholder for the unpaid balance. The Company shall cancel the share so sold,
issue the purchaser a new share bearing the serial number of the cancelled share
and make an annotation to this effect in the share register.


Article 15: The Extraordinary Meeting may upon satisfying itself of the
feasibility study and subject to the approval of the competent authorities
resolve to increase the Company’s Capital on one or more occasions by issuing
new shares at the same nominal value, provided however that the entire initial
capital shall have been paid up and that the provisions of the Saudi Companies
Law be observed. There shall be indicated in the increase resolution the manner
in which the capital shall be increased. The shareholders shall have the
priority right of subscription to the new cash shares and they shall announce
such priority right in a daily newspaper, including the increase resolution and
the subscription terms, as well as their desire to exercise their priority right
within fifteen days from the date of publication of said announcement. Such
shares shall be distributed amongst the initial shareholders who subscribed to
such shares in proportion to the initial shares they hold, provided however that
the number of shares they will acquire be not more than the new shares they
subscribed to. The remaining balance of the new shares shall be offered for
public subscription.



--------------------------------------------------------------------------------


Article “16”: Pursuant to a resolution by the Extraordinary General Meeting,
adopted on the basis of acceptable justifications and subject to the approval of
the Minister of Commerce, the Company’s capital may be reduced if such capital
is in excess of the Company’s needs, or if the Company incurs losses. The
resolution for reduction shall be adopted only after a reading of the auditor’s
report indicating the reasons necessitating such reduction, the liabilities of
the Company, and the effect of the reduction on such liabilities, and it shall
be in accordance with the Companies Law. The resolution shall also indicate the
way the reduction is effectuated. If the reduction of capital is due to the
capital being in excess over the Company’s needs, the creditors must be invited
to raise their objections thereto within sixty days from the date of publication
of the resolution for reduction in a daily newspaper circulated in the locality
of the head office of the Company. If any creditor objects (to the reduction)
and submits to the Company, within the said period, the documents substantiating
his claim, the Company must pay his debt if it is due and payable or submit
adequate security for payment if it is payable at a future date.


Part “3”
Board of Directors


Article “17”: The Company’s management shall be undertaken by a Board of
Directors to be comprised of eight (8) members appointed by the Ordinary General
Meeting for a term not exceeding three (3) years.


As an exception, the term of the 1st Board of Directors shall be five (5) years
commencing from the date of the Ministerial Decision announcing the
incorporation of the Company and the appointment of the Company’s Constituent
Assembly.


Article “18”: A director must be a holder of a number of the Company’s shares of
a nominal value not less than Ten Thousand Riyals. Such shares shall, within
thirty days from the date of appointment of the director, be deposited in a bank
designated by the Minister of Commerce. These shares shall be set aside to cover
the directors’ liability, and shall remain non-negotiable until the lapse of the
period specified for hearing the action in liability provided for in Article
“76” of the Companies Law, or pending the award of a decision on such action. If
a director fails to submit such security shares within the period specified, his
membership shall be forfeited.



--------------------------------------------------------------------------------


Article “19”: Board Membership shall terminate upon the expiry of the term
thereof or upon the director’s resignation, death, or failure to attend four (4)
consecutive meetings without a justifiable excuse, or on account of
disqualification in accordance with the provisions of any law applicable in
Saudi Arabia. If the office of a director becomes vacant, the board may appoint
a temporary director to fill such vacancy, provided that such appointment be
brought before the first Ordinary General Meeting. The new director shall
complete the unexpired term of his predecessor. If the number of directors falls
below the minimum quorum required for its valid meetings, the Ordinary General
Meeting must be convened as soon as possible to appoint the required number of
directors.


Article “20”: Subject to the authority of the shareholders at a General Meeting,
the Board of Directors shall have the broadest powers to manage the Company and
supervise its affairs within and without the Kingdom. The Board shall, without
limitation, have the authority to:


1-  
Dispose of the Company’s assets, properties, estates, effect and approve
purchase, pay the price, to mortgage, to de-mortgage, sell, vacate and receive
the price. The Board minutes of meeting shall include the following within the
recitals, provide that:

a-  
To specify the reasons and justifications for such acts.

b-  
To state that the sale price, in the event of sale, shall be close to a price
specified according to the established accounting practices.

c-  
The sale price shall be immediately paid, except where necessary and with
sufficient guarantee.

d-  
Such acts will not bring about the obstruction of any of the  Company’s
activities, impair its competence or create any additional obligations.



2-  
The Board of Directors shall have the right to obtain loans for  terms not
exceeding the Company’s term, subject to the following conditions:

a-  
The value of loans the Board may execute during any one fiscal year shall not
exceed 50 % of the Company’s capital;

b-  
The Board shall specify in its resolution the manner in  which the proceeds of
the loan will be used and the manner of payment thereof; and

c-  
The conditions of the loan and the securities provided in relation thereto shall
be without prejudice to the Company, the shareholders and the general guarantees
of creditors.




--------------------------------------------------------------------------------


3-  
The Board of Directors may represent the Company in it relations with third
parties and before the courts, Board of Grievances, Labor Office, Labor
Committees, Securities Committees, Judicial Committees, Arbitration Authorities,
Civil Rights Departments, Police Offices, governmental authorities, Chamber of
Commerce and Industry, various companies and corporations; participate in bids,
receive and make payments,  acknowledge, claim, defend, plead, dispute,
reconcile, accept and reject judgments, arbitrate on behalf of Company, request
execution of judgments, oppose same and receive the proceeds thereof;



4-  
The Board of Directors may sign all contracts, documents and instruments,
including without limitation: articles of association of companies in which the
Company is shareholder, with all amendments and annexes, amendment resolutions;
sign agreements and instruments before the notary public and governmental
authorities, make guarantees to companies for their loans and those of their
subsidiaries, issue powers of attorney on behalf of the Company, appoint
employees and representatives and fix their remuneration and terminate the
services of same, receive and deliver, rent and lease, open accounts, credits,
withdraw, deposit in banks, issue bank guarantees, sign all checks, documents
and bank transactions.



5. The Board of Directors may discharge the debtors of the Company of their
liabilities with a view toward achieving the interests of the Company in
conformity with the accounting principles in case of debts written off, provided
however that the Board resolution shall include in the introduction of its
resolution and that that the following conditions are satisfied:


a.  
That such discharge shall take place at least one year after the date on which
the debt has originated,

b.  
That such discharge shall be limited to a certain maximum amount for each year
and for each individual debtor; and

c.  
That such discharge shall be the right of the Board and may not be delegated to
others.




--------------------------------------------------------------------------------


6. The Board of Directors may draw up the Board’s internal rules, and approve
the schedule of financial and administrative powers in the Company;


7. The Board of Directors may approve the Company’s internal, financial,
administrative, and technical rules and the workmen regulations;


8. The Board of Directors may authorize the officers in charge of the Company’s
management to sign on behalf of the Company, subject to the limitations set by
the Board.


9. The Board of Directors may form committees and delegate such powers thereto
as the Board may deem necessary with a view toward speeding up the matters
brought up before them;


10. The Board of Directors may coordinate among the various Board committees;


11. The Board of Directors may prepare the Company’s financial statements and
make the annual report on the Company’s businesses;


12. The Board of Directors may approve the Company’s work plan and the
estimative annual balance sheets thereof.


The Board chairman and the managing director shall, jointly or individually,
have the right to represent the Board in exercising the powers vested in them by
the Board, and each of them may, to the extent of his powers,  appoint a
substitute/ substitutes from amongst the Board members or from amongst other
persons to perform certain act or acts which are within their powers.


Article “21”:
21.1 The Ordinary General Meeting shall fix the share of the  Board Members in
the annual profits which share shall not exceed Two Hundred Thousand (SR200,000)
provided that it will not exceed 10 %  of the net profits in accordance with the
Article 48 of these Bylaws.


22.2 The Ordinary General Meeting shall fix the allowance to be paid to the
Board Members for attending Board Meetings. Such allowance will be paid to the
Board member together with all expenses he has incurred due to attending the
Board Meeting.



--------------------------------------------------------------------------------


22.3 The Board of Directors’ report to the Ordinary General meeting shall
include a comprehensive statement of all the amounts received by directors
during the fiscal year including salaries, share in profits, attendance
allowance, expenses, and other benefits, as well as of all the amounts received
by the directors in their capacity as officers or executives of the Company, or
in consideration of technical, administrative or advisory services approved by
the Company’s general meeting.


Article “22”: The 7th Party shall appoint the Chairman of the Board of
Directors. The Board of Directors shall appoint from amongst its members a
chairman and a managing director. A director may hold the offices of a chairman
and a managing director. The Board of Directors shall appoint a secretary from
amongst its members or others, and shall determine his duties and powers and fix
his remuneration. The terms of the chairman, managing director and secretary
shall not extend beyond their respective term as board members, but re-election
and re-appointment is permissible.


Article 23: The chairman of the Board of Directors shall have all powers to
represent the Company before third parties, judicial bodies, notaries public,
all government authorities, disputes settlement committees of various types and
grades, and all other bodies. The chairman shall have the right to sign the
articles of association of companies in which the Company enters as partner and
other contracts based on the resolutions of the Board of Directors. The chairman
shall also have the right to authorize the managing director, the executive
officer, or others to defend and plead on behalf of the Company and to perform
the tasks falling within the competence of the chairman pursuant to this
Article.


Article “24”: The Board of Directors shall convene at the written invitation of
the Chairman, which invitation shall be sent by registered mail not less than 15
days prior to the meeting date. The Board Chairman shall convene the Board at
the request of at least two directors. The Board shall meet no less than four
times per year. Board meetings shall take place in the principal office of the
Company or elsewhere as may be decided by the Board.


Article “25”: No Board meeting may be valid unless attended by at least four
members. A Board member may give a proxy to another member to attend the Board
meetings on his behalf, provided that such proxy be given in accordance with the
following:
 

--------------------------------------------------------------------------------




 
a- A member of the Board of Directors may not act on behalf of more than one
Board Member at the same meeting;

 
b-   The proxy shall be in writing; and

c-  The Board member acting  by proxy may not vote on resolutions on which his
principal is prohibited from voting under the law.


Resolutions of the Board shall be passed under the majority vote of the
directors present or represented at the meeting, and in case of impasse,  the
Chairman or the acting Chairman shall have a deciding vote.


Article “26”: Deliberations and resolutions of the board shall be recorded in
minutes to be signed by the chairman and the secretary. Such minutes shall be
entered in a special register signed by the Chairman and the Secretary. The
Board may not pass its resolutions by circulating them to each member
individually unless in cases of extreme necessity, provided that all Board
members approve such resolutions in writing and that such resolutions be brought
before the Board in the first succeeding meeting for approval and recordation in
the minutes of Board meetings.


Article 27: The Board chairman or any Board member or any other officer in
charge of the management of the Company shall not have any interest, whether
direct or indirect, in any of the Company’s contracts or projects and they shall
not participate personally in any business which may compete with the businesses
of the Company.


Article 28: The Company may not give cash loans of any kind whatsoever to the
Board members or guarantee any loan which either Board member may conclude with
third parties.


Article 29:  The Board of Directors may appoint an executive officer from
amongst persons other than the members thereof to run the normal affairs of the
Company under the supervision of the Board. Based upon a proposal by the
managing director or the executive officer, the Board shall appoint one or more
deputy to the managing director or to the executive officer. The powers,
responsibilities, and remunerations of said deputy/deputies shall be determined
by the Board.


Article 30: Without prejudice to the right of the Board to modify the powers and
authorities of the executive officer of the Company, the executive officer of
the Company shall exercise the following powers under the Board’s control and
supervision:
 

--------------------------------------------------------------------------------




1.  
Prepare for Board meetings;

2.  
Enforce Board resolutions;

3.  
Prepare the estimative annual balance sheets in accordance with the generally
acceptable accounting principles and Board resolutions;

4.  
Run the affairs of the Company, supervise the performance of the officers in
charge of the Company’s management and the Company’s employees in conformity
with the regulations;

5.  
Issue and authorize others to issue orders pertaining to the Company’s expenses
as per the approved annual balance sheets;

6.  
Exercise the powers vested in him by Board resolutions and under the Company’s
bylaws and regulations;

7.  
Delegate such powers to other officers in charge as he may deem appropriate
subject to the Company’s bylaws and regulations;

8.  
Sign and authorize others to sign contracts, and purchase, sell, transfer, and
accept real estate on behalf of the Company pursuant to the resolutions issued
by the Board approving such acts;

9.  
Sell, purchase, and receive the price of moveable and immovable assets and
conclude or revoke transactions based on resolutions issued by the Board.

10.  
 Open, operate, or close all types of accounts with any Saudi or foreign
financial institutions, subject to the approval of the Board; open documentary
accounts in favour of the Company’s financers; sign, transfer, accept, deduct,
guarantee, warrantee, and pay all transfers; draw cheques on the accounts of the
Company with banks pursuant to the schedule of powers approved by the Board; and

11.  
Have such any other powers as the Board may determine.



Part “4”
Shareholders’ Meetings


Article “31”: A valid general meeting shall represent all shareholders and is
held at the principal office of the Company. Any shareholder, regardless of the
number of his shares, shall have the right to attend the constituent general
meeting in person or on behalf of other shareholders. Each shareholder holding
20 shares shall have the right to attend the general meeting and may give proxy
to another shareholder, other than the members of the Board of Directors, to
attend the general meeting on his behalf.


Article “32”: The Constituent General Meeting shall undertake the following
matters:



--------------------------------------------------------------------------------


1-  
To verify subscription to the capital and fulfillment of the relevant provisions
in accordance with the Companies Law at the minimum value as allocated for the
share value;

2-  
To draw up the final provisions of the Company’s bylaws;

3-  
To appoint the members of the first Board of Directors for a term not exceeding
five years and the first auditor, if these have not been appointed in the
Articles of Association or in the Bylaws of the Company; and

4-  
To deliberate on the incorporators’ report for the operations and expenses
required for the incorporation the Company.



The meeting shall be valid only if attended by a number of subscribers
representing at least half of the Company’s capital. Each subscriber shall have
a vote for each share held or represented by him.


Article 33: Save for the matters entrusted to the Extraordinary General Meeting,
the Ordinary General Meeting shall be concerned with all the rest of the
Company’s affairs, and shall be held once a year at least during the first six
(6) months following the expiration of the fiscal year. Further, other Ordinary
General Meetings may be held whenever necessary.


Article “34”: The Extraordinary General Meeting shall be concerned with the
amendment of the Company’s Bylaws, save the provisions expressly excluded. In
addition, it may pass resolutions in the Company’s internal affairs falling
within the competence of the Ordinary General Meeting, under the same terms and
conditions approved for the latter.


Article “35”: The General Meetings of Shareholder shall be convened at the
invitation of the Board of Directors. The Board of Directors shall invite the
Ordinary General Meeting to convene in case the same is requested by the auditor
or by a number of shareholders representing at least 5% of the Company’s
capital. Invitations to the General Meeting shall be published in the Official
Gazette and in a daily newspaper of general circulation in the city where the
Company's head office is located at least twenty five days prior to the date
specified for such meeting. The invitation shall include the agenda of the
meeting and a copy of both the notice and the agenda shall be forwarded to the
Companies General Department at the Ministry of Commerce & Industry within the
time frame specified for publication.


Article “36”: Once the meeting is held, a list shall be prepared which shall
include the names of the shareholders present or represented therein, their
respective residence addresses, the number of shares held or represented by
them, and the number of votes to which they are entitled. Any interested party
shall have the right to inspect this list.



--------------------------------------------------------------------------------


Article “37”: The Ordinary General Meeting shall not be valid unless it is
attended by shareholders representing at least half of the Company’s capital. In
case such quorum is not present, a second meeting shall be convened within the
thirty days following the first meeting pursuant to an invitation. Invitations
shall be announced in the same manner stipulated in Article “35” above. The
second meeting shall be valid, regardless of the number of shares represented
therein.
 
Article “38”: For the Extraordinary General Meeting to be valid, it shall be
attended by Shareholders representing at least half of the Company’s capital. In
case such quorum is not present, a second meeting shall be convened within the
thirty days following the first meeting pursuant to an invitation. Invitations
shall be announced in the same manner stipulated in Article “35” above. The
second meeting shall be valid if attended by a number of the shareholders
representing at least one-quarter of the Company’s capital.


Article “39”: Each subscriber shall have one vote for each share he represents
in the Constituent General Meeting. Votes in both the Ordinary and Extraordinary
meetings shall be calculated on basis of one vote for each share. Members of the
Board of Directors may not vote on resolutions of the meeting which relieve them
from their liabilities toward undertaking the management of the Company.
However, no shareholder may, in his name, or on behalf of others or in both
capacities, have votes exceeding 20 % of the total shares of the Company, in
respect of resolutions of the ordinary and extraordinary meetings regarding the
appointment and dismissal of  directors and auditors and the amendments to the
Company’s Articles of Association.


Article “40”: Resolutions of the Constituent General Meeting shall be decided by
an absolute majority of the shares represented therein. However, in case
resolutions relate to the evaluation of in-kind shares or special privileges, it
is necessary to obtain the consent of a 2/3rds majority  of the subscribers of
cash shares, not taking into consideration the contribution made by the
subscribers to in-kind shares or beneficiaries of special privileges, who shall
be excluded from voting on said resolutions, even if they are holders of cash
shares.
Resolutions of the Ordinary General Meeting shall be decided by an absolute
majority of the shares represented therein.
Resolutions of the Extraordinary General Meeting shall be decided by two-thirds’
majority of shares represented therein, unless the resolution relates to the
increase or reduction of the Company’s capital, extension of the Company’s term,
the premature winding up the Company, or a merger of the Company into anther
entity, where 3/4th’s majority shall be required.



--------------------------------------------------------------------------------


Article “41”: Each shareholder shall have the right to discuss the matters
listed on the agenda of a general meeting, and to pose questions to the
directors and the Company’s auditor, who shall be obliged to provide answers to
such questions to the extent that the Company’s interests are not jeopardized.
In case the enquiring shareholder finds the answers unsatisfactory, he may
resort to the General Meeting whose decision in this respect shall be valid and
enforceable.


Article “42”: The General Meeting shall be chaired by the Board Chairman or his
deputy in case of his absence.  The Chairman or his deputy shall appoint a
secretary and vote sorter; and the relevant minutes shall be prepared wherein
the names of the present or represented shareholders shall be entered together
with the number of shares held or represented by them, the number of votes to
which they are entitled, the resolutions adopted and the number of in favor or
opposing voters, in addition to a sufficient summary of the discussions made
during the meeting.  The said minutes shall be regularly recorded after each
meeting in a special register to be signed by the Chairman, his deputy, together
with the secretary and vote sorter.




Part Five
 Auditor


Article 43: The Company shall have one or more auditors from among those
licensed to practice the profession within the Kingdom as appointed by the
General Meeting on an annual basis, where the auditor's remuneration shall also
be fixed.  The auditor may be re-elected.


Article 44: No person may hold the office of auditor and be at the same time a
Board member or perform at the same time any technical or administrative work
for the Company. Nor may an auditor be directly or indirectly a shareholder in
any founder shareholder of the Company or in any Board member.



--------------------------------------------------------------------------------


Article 45: The auditor shall audit the Company’s accounts and shall in
particular verify that the balance sheets and the statements of profit and loss
are in conformity with the accounting records and reflect fairly the Company’s
financial position in accordance with the acceptable accounting principles. The
auditor shall at all times have access to the Company’s books, records, and
other documents; and the auditor may request such statements and clarifications
as he may deem necessary with a view toward obtaining  and verifying the
Company’s assets and liabilities. The managing director or the executive officer
shall ensure that the auditor is enabled to perform his tasks.


The auditor shall present to the Annual General Meeting a report including the
Company’s position in providing him with necessary information and explanations
together with any irregularities or violations found out by him in respect of
the Companies Law or these Bylaws in addition to his view as to the accuracy of
the Company’s accounts.


Part Six
 Company Accounts & Distribution of Profits


Article 46: The Company’s fiscal year shall commence on the first of  January
and end on the thirty first of December each year, save for the first fiscal
year which shall commence from the date of the ministerial
resolution  announcing the incorporation of the Company and end on the thirty
first of December of the following fiscal  year.


Article 47: The Board of Directors shall, at the end of each fiscal year,
prepare an inventory list of the Company's assets and liabilities as of such
date, in addition to the balance, sheet, profit/loss statement and a report on
the Company's activities and financial position for the last fiscal year
together with his recommendations on the distribution of net profits at least
sixty days prior to the General Meeting.  The Board of Directors shall put said
documents under the control of the auditor fifty-five days prior to the General
Meeting, where the Board Chairman shall sign the documents referred to above,
with a copy thereof to be lodged in the Company's head office to be put at the
disposal of the shareholders at least twenty-five days prior to the General
Meeting.


Article 48: The annual net profits of the Company shall be distributed, after
deduction of the general costs and expenses including Zakat, as follows:


1.  
An amount equal to ten per cent (10 %) of the net profits shall be set aside for
the formation of the statutory reserve. The Ordinary General Meeting may, when
such reserve shall have reached one half of the capital, discontinue the setting
aside of said reserve;




--------------------------------------------------------------------------------


2.  
The Ordinary General Meeting may, upon the proposal of the Board of Directors,
set aside a certain percentage of the net profits for the formation of other
reserves intended for a specific purpose or purposes;



3.  
Out of the outstanding balance, an initial payment equal to 5 % of the paid up
capital shall be distributed among the shareholders;



4.  
Following the deduction of expenses, depreciation, and reserves, an amount of SR
200,000.00, not exceeding 10 % of the outstanding balance of profits, shall be
paid to the Board members.



5.  
The outstanding balance shall be distributed amongst the shareholders as a bonus
share in the profits or it shall be carried forward to the next years in such a
manner as may be approved by the General Meeting.



Article 49: Profits to be distributed shall be paid to the shareholders at such
places and such times as may be determined by the Board of Directors in
accordance with the instructions issued by the Ministry of Commerce & Industry.


Article 50: In case profits are not distributed for any fiscal year, no profits
pertaining to the subsequent years may be distributed except after payment of
the percentage referred to in the preceding paragraph 1, Article 9 hereof, to
the holders of non-voting shares which are due for such  year. If for three
consecutive years the Company fails to pay said percentage of profits, the
Special Meeting of said shareholders, convened in accordance with the provisions
of Article 86 of the Companies Law, may decide that said shareholders either
attend the  meetings of the General Meeting of the Company and participate in
voting, or otherwise, appoint their representatives at the Board of Directors in
proportion to their shareholding in the capital of the Company until the Company
is able to pay all the priority profits designated for the holders of said
shares for the preceding years.



--------------------------------------------------------------------------------


Article 51: In case the Company losses amount to three quarters of its capital,
the Board of Directors shall invite the Extraordinary General Meeting to convene
to determine whether the Company shall continue to exist or be dissolved prior
to the end of its term which is specified in Article 6 hereof, where the
resolution adopted in General Meeting shall in any event be published in the
Official Gazette.


Part “7”
 Disputes


Article “52”: Each shareholder shall have the right to institute the action in
liability against the Board of Directors if the wrongful act committed by them
caused a personal prejudice to said shareholder. However, the shareholder may
institute such action only if the Company’s right to institute it is still valid
and after notifying the Company of his intention to do so.


Part “8”
Dissolution and Liquidation


Article 53: Upon the expiration of the Company’s term or upon the premature
dissolution of the Company, the Extraordinary General Meeting shall under a
proposal by the Board of Directors determine the method of the Company’s
liquidation, appoint a liquidator/liquidators, and determine their authorities
and remunerations. Upon the termination of the Company, the authorities of the
Board of Directors shall cease to exist. However, the Board of Directors shall
remain in control of management pending the appointment of the liquidator; and
the powers of the bodies of the Company shall remain valid to the extent they
are not in conflict with  the liquidator’s powers.


Part “9”
 Concluding Provisions


Article 54:  All matters not stipulated herein shall be governed by the
Companies Law.


Article 55: These Bylaws shall be duly filed and published in accordance with
the Companies Law.

 
 

--------------------------------------------------------------------------------

 
